Citation Nr: 0115219	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  99-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1980 to 
February 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that determination, the RO denied the 
claim of service connection for a psychiatric disorder.  The 
appellant disagreed and this appeal ensued.  

In her substantive appeal, the appellant requested an 
opportunity to testify at a hearing before a Member of the 
Board.  The RO scheduled her for a Travel Board video hearing 
in July 2000, but she asked for a more convenient date.  
After the Board in July 2000 granted her motion for 
rescheduling the hearing, the RO scheduled her for a 
September 2000 hearing.  Although she did not appear for that 
hearing, the Board again granted her motion to reschedule the 
hearing.  The RO scheduled her for still another hearing in 
January 2001, but she failed to report for the hearing.  She 
has not filed a motion for another hearing. 


REMAND

When the appellant filed her claim, the law and regulations 
in effect required her to  submit competent evidence of a 
well-grounded, or plausible, claim before VA had a duty to 
assist her in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The RO based its 
August 1998 decision on this requirement.  Recently, though, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminating the requirement of submitting evidence of a well-
grounded claim and extensively revising VA's duty to assist 
the appellant in this claim.  It is not clear that further 
assistance by the VA to the appellant pursuant to this 
enactment would be unproductive.  

When the appellant filed her claim in August 1998, she did 
not indicate that she had any periods of reserve service.  
She later contended that she served from May 1990 to May 1991 
in the Army Reserve.  The record does not confirm that she 
served during this period, although it included a service 
examination report listing position as "civilian" and the 
purpose of the examination as "enlistment", "army", 
"reserve".  On remand, the RO must verify the dates of any 
such periods of service.  The appellant also contended that a 
physician under contract with the Social Security 
Administration (SSA) diagnosed her with PTSD.  The RO sent 
the SSA a letter in April 2000 asking for a copy of its 
decision and file, but the record shows no response by the 
SSA or follow-up inquiry by the RO.  

The case is REMANDED for the following development:

1.  The RO should attempt to verify, 
through official channels, the 
appellant's claimed period of service 
from May 1990 to May 1991 with the Army 
Reserve, including any periods of active 
duty, active duty for training, and 
inactive duty training.  All documents 
obtained should be associated with the 
claims file.  

2.  The RO should seek to obtain from the 
SSA copies of records pertinent to the 
appellant's claim(s) for Social Security 
benefits, copies of all SSA decision(s) 
concerning these claim(s), and copies of 
the evidence supporting the decision(s).  
All documents obtained should be 
associated with the claims file.  

3.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
accomplishing this development, the RO 
should ensure that all identifiable 
documentary evidence is obtained, 
including any service medical records 
relevant to any period of service in 1990 
and 1991.  The RO should also ensure that 
the appellant undergoes a VA examination 
to determine the nature and etiology of 
her claimed psychiatric disability.  All 
development attempted should be 
documented in the claims file and all 
applicable records obtained should be 
associated with the claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




